DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s cancellation of claims 1-15 and the addition of new claims 16-35.  Currently claims 16-35 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 25-29 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frohnmaier et al. (DE 102015223719 A1, cited in IDS filed 03/02/2021 with translation).
With regards to claims 16 and 29, Frohnmaier teaches a method and computer with a program thereon for additively manufacturing an object (Abstract, ¶ 0046) comprising subdividing a build plane into a plurality of build plane elements (sub-areas) for each layer to be applied in production (¶ 0008) in which for each layer a layer of powder build material is selectively irradiated and thereby consolidated to form a three-dimensional object (¶ 0028, partial or complete melting by radiation to all areas to be solidified).  Frohnmaier teaches that the sub-areas are categorized into at least two categories depending on if they are within the area of the build plane for which powder build material is to be selectively irradiated (B1) or an area outside of the area for which powder material is to be selectively irradiated (B2) (Fig. 1, Fig. 4, ¶ 0047-0048) and adding a weight factor to each sub-area (Fig. 4, ¶ 0061) depending upon if it is within or outside the area where build material is consolidated.  Frohnmaier teaches determining a specific amount of the powder build material to be applied in the respective layer based upon the weighting factors of the first and second quantity of sub-areas (¶ 0058-0059) and then applying the determined amount of powder required for the application of a current layer with a coater (14) to the coating area (B) which includes both (B1) and (B2) (¶ 0047-0048, 0054).
With regards to claim 17, Frohnmaier teaches as seen in Fig. 4 that for sub-areas that lie at least partially outside the build area (B1) there are subcategories or weightings depending upon if the sub-area is not adjacent to a build plane element in the first category (weighting of 0.2 for outer elements not adjacent to a sub-area wholly within the area B1) and a different weighting for 
With regards to claims 18, 25 and 32, Frohnmaier teaches that the weightings are with regards to a predetermined specific value of material depending upon a layer thickness (¶ 0057-0058) and thus a first specific amount of build material is determined by summing the weighted amounts in the first category and a second specific amount by summing the weighted amounts of areas of the second category.
With regards to claims 19 and 33, Frohnmaier teaches that specific values for the first category are higher than specific amounts for the second category (Fig 4).
With regards to claims 20 and 34, Frohnmaier teaches that the specific amounts are with regards to the assigned weighting (dose factor) relative to the predetermined specific amount depending upon desired layer thickness.
With regards to claims 26-28, Frohnmaier teaches that the build plane elements are arranged in a regular array of columns and rows (Fig. 3).

Allowable Subject Matter
Claims 21-24, 30-31 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742